DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (Pub. No. US 2002/0133973). With respect to claims 1-4 and 12, Lin discloses an insole (sole 1, see figure 2) comprising: a base (lower pad 13 with raised edge 130) having a base hole (134, see figure 3) therein extending from a top surface of the base to a bottom surface of the base; an electronic element (temperature sensor 14 with heating sheet 12) provided to the base; a  by the base protrusion (see figures 1-2); the insole further comprising: a support layer (upper and lower layers 121, see figure 2) configured to support the electronic element and the connection line and to be fitted to an inside of the base protrusion; wherein the base body has a base hole (132, see figure 2) passing there through such that a front sidewall of the base hole is sloped rearward and downward (sloped to correspond to the shaped of the temperature sensor 14, see figure 4) from the base body to form a guide; and wherein the electronic element comprises a temperature sensor.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Orand (Pub. No. US 2018/0042338). Lin discloses the insole to be configured to be fitted in any shoe. Lin does not explicitly disclose the shoe having a midsole. Orand discloses a shoe (see figures 5-6) having a midsole (see figure 1) having an upper (13) on a top surface of the midsole and an insole configured to be inserted in the shoe. The midsole (10, see figure 1) comprises: a midsole body (thickness of the midsole layer) configured to support the insole; and a plurality of midsole grooves (slots 28) recessed in front portion of a top surface thereof and extending in a direction intersecting a longitudinal direction of the midsole body to provide better flexibility to the foot of the wearer. Therefore, it would have been obvious to one of ordinary skill in the art to provide the heating insole of Lin to the shoe of Orand, since Lin discloses that the heating insole can be configured to be fitted in any shoe.
With respect to claims 13 and 18-19, the combination of Lin and Orand discloses a shoe (heating insole 1 is configured to be fitted in any shoe) comprising: a midsole (as taught by the shoe of Orand); an upper (as taught by the shoe of Orand) on a top surface of the midsole; and an insole (heating insole 1) including, a base (lower pad 13 with raised edge 130, see figure 2) insertable into the upper, the base (lower pad 13 with raised edge 130) having a base hole (hole 134 which extends through the raised edge 130 and bottom of pad 13, see figure 3) therein extending from a top surface of the base to a bottom surface of 
With respect to claim 20, the combination of Lin and Orand discloses a shoe comprising: a midsole (10, see figure 1); an upper on a top surface of the midsole; and an insole (11, 12, 13, see figure 2) including, a base (pad 13) insertable into the upper, a controller (FIG. 4 is a sectional view of the temperature controller with two metal members 141) insertable into the base, and .
Allowable Subject Matter
Claims 5-11 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that nowhere does Lin disclose or fairly suggest that the cord 142 passes through element 130 let alone passes from one side of the lower pad 13 to another side of the lower pad since such passage would result in damage to the cord 142 with each step. Lin discloses the  raised edge 130 which is part of the base/pad 13 has a notch 134 that extends through the bottom of the base (see figure 3) for the passage of the electrical cord 142).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
01/25/2022